Name: Commission Regulation (EC) No 1076/2003 of 23 June 2003 determining the quantity of certain products in the milk and milk products sector available for the second half of 2003 under quotas opened by the Community on the basis of an import licence alone
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  international trade;  tariff policy;  economic geography;  Africa;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32003R1076Commission Regulation (EC) No 1076/2003 of 23 June 2003 determining the quantity of certain products in the milk and milk products sector available for the second half of 2003 under quotas opened by the Community on the basis of an import licence alone Official Journal L 155 , 24/06/2003 P. 0011 - 0012Commission Regulation (EC) No 1076/2003of 23 June 2003determining the quantity of certain products in the milk and milk products sector available for the second half of 2003 under quotas opened by the Community on the basis of an import licence aloneTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 509/2002(2),Having regard to Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas(3), as last amended by Regulation (EC) No 787/2003(4), and in particular Article 16(2) thereof,Whereas:When import licences were allocated for the first half of 2003 for certain quotas referred to in Regulation (EC) No 2535/2001, applications for licences covered quantities less than those available for the products concerned. As a result, the quantity available for each quota for the period 1 July to 31 December 2003 should be fixed, taking account of the unallocated quantities resulting from Commission Regulation (EC) No 135/2003(5) determining the extent to which the applications for import licences submitted in January 2003 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 2535/2001 can be accepted,HAS ADOPTED THIS REGULATION:Article 1The quantities available for the period 1 July to 31 December 2003 for the second half of the year of importation of certain quotas referred to in Regulation (EC) No 2535/2001 shall be as set out in the Annex.Article 2This Regulation shall enter into force on 24 June 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 June 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 3.2.2002, p. 15.(3) OJ L 341, 22.12.2001, p. 29.(4) OJ L 115, 9.5.2003, p. 18.(5) OJ L 22, 25.1.2003, p. 20.ANNEXQuantities available for the period 1 July to 31 December 2003ANNEX I. B10. Products originating in Slovenia>TABLE>ANNEX I. CProducts originating in ACP countries>TABLE>ANNEX I. DProducts originating in Turkey>TABLE>ANNEX I. EProducts originating in South Africa>TABLE>ANNEX I. GProducts originating in Jordan>TABLE>